Citation Nr: 1704062	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1960 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2012, the Board reopened the claim of entitlement to service connection for a back disability and remanded the issue on its merits, along with a claim of entitlement to service connection for a bilateral knee disability, for additional development.  In October 2013, the claim was remanded again by the Board in order to obtain additional VA and private treatment notes.  Those records were determined to be unavailable, and the claim was returned to the Board.  In March 2015, the Board again remanded the claim to afford the Veteran a Board hearing.  

The Veteran testified at an October 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2007 VA examiner incorrectly stated that the Veteran did not have a history of back injury during service, other than that he did a lot of jumping, running , and other activities that started to increase the pain in his back.  However, the Veteran's service treatment records indicate that he was treated for back pain in December 1961, after he fell and hurt his back.  Based on this evidence, the November 2007 VA examination is inadequate as to the etiology of the Veteran's current low back disability, and a new VA examination is necessary to determine whether his current low back disability is related to or caused by the injury during service.

The Veteran has asserted that his bilateral knee disability is related to or caused by his low back disability.  As such, the Board finds that the issue of service connection for a bilateral knee disability is inextricably intertwined with the issue of service connection for a low back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since October 2013.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

The VA examiner should opine on whether the Veteran's current low back disability is at least as likely as not related to or caused by service.

The VA examiner should note the following:

a. The Veteran's lay reports, including in the October 2016 Board hearing, of back pain that initially manifested during service and has been continuous since service.

b. The December 1961 back injury noted in the Veteran's service treatment records.

c. The Veteran's history of a gunshot injury to his back in 1974.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




